Citation Nr: 0929474	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  04-30 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 
1971.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which granted service connection for 
PTSD and assigned a 30 percent disability rating.  

The Board of Veterans' Appeals (Board) remanded the claim in 
September 2006 and October 2008 to afford the Veteran a VA 
examination.  The examination was performed in May 2009 and 
the claim has been returned to the Board for appellate 
review.  


FINDINGS OF FACT

The Veteran's PTSD produces nightmares, sleep disturbance, 
social avoidance and depression.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 491.  

The Veteran has been examined by VA on three separation 
occasions to determine the severity of his symptoms of PTSD.  
He appeared and gave testimony before the undersigned 
Veterans Law Judge in July 2006.  The Veteran has 
consistently stated he has not received any treatment for his 
PTSD.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Initial Rating for PTSD

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Schedule for Rating Disabilities provides criteria for 
evaluating disability due to PTSD at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  

A 30 percent rating is assigned with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 6411 
(2008).  

The Veteran was examined by VA in November 2002.  The Veteran 
was a combat medic in Vietnam.  He reported re-experiencing 
his Vietnam trauma in nightmares, monthly to every six 
months.  He was regularly troubled by intrusive memories of 
Vietnam.  They were triggered by old songs, references to 
Vietnam, the sound of helicopters, etc.  He tried to avoid 
thoughts, feelings and conversations about Vietnam.  He had 
loss of interest in activities and had frequent bouts of 
depression.  He socialized very little and stayed to himself.  
He got together with friends only every six months.  
Sleeplessness was a significant problem.  He was becoming 
increasingly irritability especially when driving his car.  
He had been unemployed for the past two years.  Most recently 
he worked doing lawn maintenance and had been self employed 
in golf course maintenance.  He had lost jobs due to his 
alcohol abuse.  His longest employment was with the railroad 
for 23 years.  He consumed a 12 pack of beer daily.  

Mental status evaluation revealed he was oriented in all 
spheres.  He appeared clean, adequately dressed and groomed.  
His speech was coherent with normal rate, rhythm and tone.  
He displayed good eye contact.  Thought processes were 
logical and goal directed.  There were no signs of suicidal 
or homicidal ideation.  His mood was average, but he reported 
feeling nervous.  Cognitive function were intact.  His 
insight was good and his judgment fair.  A global assessment 
of functioning (GAF) of 55 was assigned.  

The Veteran was evaluated again by VA in August 2003.  The 
Veteran reported his symptoms had been consistent and 
constant.  He reported not getting along with others.  He was 
divorced. He was estranged from his daughter.  He was close 
to his two brothers and had five close friends.  He 
occasionally went fishing for leisure.  Otherwise he stayed 
home.  He drank 6 to 8 beers a day.  He denied any history of 
violence.  He reported an increase in his nightmares, 
sleepwalking, difficulty sleeping, and drinking to go to 
sleep which he associated with the beginning of the Iraq War.  

There was no impairment of thought process or communication.  
He admitted to occasional suicidal or homicidal thoughts.  
His hygiene was good.  He was oriented to person, place and 
time.  He denied having any problems with memory and denied 
having any obsessional rituals.  He did not have panic 
attacks.  He rated his depression as an 8 out of 10.  Impulse 
control was fair.  He had trouble with early awakening with 
nightmares almost every night.  A GAF of 51 was assigned.  

In July 2006, he testified he had not received any treatment 
for PTSD.  He believed his PTSD was worse because his 
nightmares were more consistent.  (T-6).  

The Veteran was seen in July 2006 at the VA Okeechobee Mental 
Health Clinic for an Initial evaluation.  The Veteran had 
been referred with diagnoses of depression, PTSD, and ETOH 
dependency.  The reason he had come in was to get an upgrade 
on his PTSD.  He reported dreaming more over the last year 
and having difficulty sleeping.  He reported working as a 
railroad conductor for thirty years.  He was not receiving 
retirement as he had not reached age 62.  He was divorced.  
His marriage ended because he was never home when he worked 
on the railroad, and he was drinking at that time.  His 
relationship with his daughter was good.  

Mental status examination revealed he was casually dressed.  
His hygiene was good.  His speech was normal.  His memory 
appeared intact.  However he had some immediate and some 
recent memory deficits.  His thought content was appropriate.  
His thought processes were logical and coherent.  His 
judgment was fair.  His insight was fair.  He was oriented in 
all spheres.  Homicidal and suicidal risks were mild with no 
plan.  The diagnoses include Active Alcohol Dependency, and 
PTSD by history.  A GAF of 65 was assigned.  

A VA examination in May 2009 was conducted to determine if 
the Veteran's PTSD had increased in severity.  The Veteran 
had slight impairment in ambulation, speech and upper 
extremity fine motor control secondary to a series of 
cerebrovascular accidents.  He was able to walk slowly with a 
cane and communicated competently.  

He was able to maintain contact with his mother and brother 
with monthly telephone contacts.  They lived in Ohio and 
Arizona.  He maintained daily social contacts with elderly 
neighbors and other clients of the local bar with whom he 
discussed sports and current events.  He also visited friends 
on the coast on a monthly basis.  He was frustrated that his 
strokes had resulted in his no longer being able to play golf 
or fish.  

He was casually dressed.  His speech was spontaneous, clear, 
coherent, but slurred.  He was cooperative, friendly, relaxed 
and attentive.  His affect was appropriate.  His mood was 
noted to be "happy, depressed."  He was able to perform 
serial 7's and spell world backwards.  He was oriented to 
time, person and place.  His thought processes were 
unremarkable.  He slept four hours a night and one hour 
during the day.  His nightmares were less frequent, only 
twice a week.  He slept fitfully and often waked up fatigued.  
He denied any inappropriate behavior, panic attacks, 
obsessive rituals, homicidal or suicidal ideation.  There had 
been no episodes of violence or loss of impulse control.  A 
GAF of 65 was assigned.  

The Veteran's alcohol consumption had decreased over the past 
year due to medical advice regarding increased stroke risk 
with alcohol intake.  Alcohol intake did not worsen or 
alleviate his PTSD symptoms.  

The VA examiner stated there had been no significant changes 
in functional status of the Veteran or his quality of life 
over the course of the past several years due to his PTSD.  
His serial strokes had led to changes in both, without 
aggravating his PTSD.  The examiner stated that PTSD did not 
cause total occupational or social impairment.  PTSD did 
cause deficiencies in his judgment, family relationships, 
work, and mood.  

The Board has compared the Veteran's symptoms with the 
criteria for a higher rating.  A 50 percent rating is 
assigned with reduced reliability as a result of such 
symptoms as flattened affect.  There is no observation of the 
Veteran which indicates his affect was flattened.  In May 
2009 his affect was described as appropriate.  His speech was 
coherent, clear, and goal directed.  There is no evidence of 
circumstantial, circumlocutory or stereotyped speech.  The 
Veteran has consistently denied having panic attacks.  There 
is no evidence of inability to understand instructions, or 
impaired abstract thinking.  While the Veteran has indicated 
he has difficulty in establishing and maintaining 
relationships, he is on good terms with his daughter, mother 
and brother.  He also visits with his neighbors and travels 
to see friends.  

The Board is aware that in Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) the Court addressed the issue of the criteria 
for rating disability due to PTSD.  The Court noted the 
phrase "such symptoms as" by definition means "for 
example" or like or similar to."  See WEBSTER'S NEW WORLD 
DICTIONARY (3rd. coll.ed 1988) 1337.  The use of the term 
"such as " demonstrates that the symptoms after that phrase 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Accordingly, any suggestion that the Board was 
required, in complying with regulation, to find the presence 
of all, most, or even some, of the enumerated symptoms is 
unsupported by reading of the plain language of the 
regulation.  The Court stated that if the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by symptoms listed in the diagnostic code, 
the appropriate, equivalent rating will assigned.  

In this case the Veteran's symptoms are almost identical to 
those listed under the criteria for a 30 percent rating.  He 
is able to perform self care.  His conversation is normal.  
He is depressed and has sleep impairment.  His nightmares and 
social avoidance or his primary symptoms of PTSD. 

The VA examiner in May 2009 saw no variation in the severity 
of his PTSD over the last several years.  He noted the 
Veteran's change in alcohol abuse and his series of strokes 
had altered his functioning, but in this regard, since the 
examiner specifically attributed recent variations in the 
Veteran's physical and mental functioning to his decreased 
alcohol use and series of strokes, rather than PTSD symptoms, 
that altered functioning does not provide a basis for a 
changed evaluation for PTSD.  The veteran's symptoms of PTSD 
have been limited to nightmares, sleep disturbance, an social 
avoidance and depression.  

Accordingly, the preponderance of the evidence is against an 
initial rating in excess of 30 percent for PTSD.  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


